UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 14, 2011 Strategic Diagnostics Inc. (Exact name of registrant as specified in its charter) Delaware 000-68440 56-1581761 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 111 Pencader Drive Newark, DE (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 14, 2011, Strategic Diagnostics Inc. issued a press release announcing results for the third quarter ended September 30, 2011.A copy of that press release is being furnished as Exhibit 99.1 to this report. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit Title Press Release, dated November 14, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Strategic Diagnostics Inc. November 14, 2011 By: /s/ Francis M. DiNuzzo Name: Francis M. DiNuzzo Title: President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Exhibit Title Press Release, dated November 14, 2011
